UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1658



ELINOR PAULINO MANALANG,

                                                             Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                             Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A44-714-822)


Submitted:   January 9, 2008                 Decided:   January 23, 2008


Before MICHAEL and MOTZ, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kim-Bun Thomas Li, LI, LATSEY & GUITERMAN, PLLC, Washington, D.C.,
for Petitioner.   Jeffrey S. Bucholtz, Acting Assistant Attorney
General, Linda S. Wendtland, Assistant Director, John C.
Cunningham, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Elinor Paulino Manalang, a native and citizen of the

Philippines,    petitions    for    review    orders     of   the    Board    of

Immigration    Appeals   (“Board”)   dismissing    her     appeal    from    the

immigration judge’s order finding her removable pursuant to INA

§ 237(a)(1)(G)(ii), 8 U.S.C.A. § 1227(a)(1)(G)(ii) (West 2005 &

Supp. 2007) and INA § 237(a)(1)(A), 8 U.S.C.A. § 1227(a)(1)(A), and

denying her several requests for relief.                 The record reveals

Manalang married a United States citizen in the Philippines while

she was still married to a Filipino citizen.             She arrived in the

United States on a visa procured as a result of the marriage to the

United States citizen, despite the fact that her United States

citizen husband had asked for a divorce.          Upon her arrival in the

United States, Manalang waited four months until she made contact

with him and then only by a telephone call.            She made no attempt

during this period to fulfill the marriage agreement, cohabit,

share affection, or share resources.             Manalang makes several

arguments   challenging     the   Board’s    findings,    which     we   reject.

Accordingly, we deny the petition for review.

            We note Manalang did not contest removability for having

committed fraud or willful, material misrepresentation in receiving

her visa.   See INA § 237(a)(1)(A), 8 U.S.C.A. § 1227(a)(1)(A); INA

§ 212(a)(6)(C), 8 U.S.C.A. § 1182(a)(6)(C). The failure to exhaust

a claim before the Board deprives this court of jurisdiction to


                                   - 2 -
review the claim.   See 8 U.S.C.A. § 1252(d)(1) (West 2005); Asika

v. Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004).

           We further find the evidence did not compel a different

result.   Administrative findings of fact are conclusive unless any

reasonable   adjudicator   would    be     compelled   to   decide   to   the

contrary. 8 U.S.C.A. § 1252(b)(4)(B) (West 2005). This court will

reverse the Board “only if the evidence presented . . . was so

compelling that no reasonable fact finder could” fail to find that

the petitioner intended to fulfill her marriage contract. See Rusu

v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotation

marks omitted).   Substantial evidence supports the Board’s finding

that Manalang did not intend to fulfill her marriage contract with

her United States citizen husband.             Furthermore, the factual

findings made by the immigration judge and the Board as it denied

Manalang’s requests for discretionary relief will not be disturbed.

           We find Manalang fails to establish that the immigration

judge had a personal bias against her or that she was unfairly

prejudiced by the immigration judge’s conduct.          Rusu, 296 F.3d at

320.

           We further find neither the immigration judge nor the

Board erred by not applying United States domestic law to the

question of the validity of Manalang’s second marriage in light of

the fact that Manalang, without citation or support, claimed the

marriage was valid under Filipino law.         Furthermore, the issue at


                                   - 3 -
the center of Manalang’s case is her deceptiveness and material

misrepresentation to government authorities regarding her first

marriage.    The question of the legality of her second marriage is

secondary.

            Finally, we find no merit to Manalang’s equal protection

argument or procedural due process claim.

            Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 4 -